Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical conductors”, “electrical contacts” and the “electrical connections” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
4.	Claims 1 and 4-22 are objected to because of the following informalities: For claim 1, the distinction between the claimed “electrical conductors”, “electrical contacts” and the “electrical connections” is not clear from applicant’s figures. Applicant appears to be claiming several views of the device in one claim. Refer to Figures. 2 and 5-7.  The electrical conductors, electrical contacts  and electrical connections are not labeled. The examiner is unsure if the electrical conductors of the “ a housing” clause are the same as the electrical connections of the “a plurality of disconnect switches” clause and if the electrical connections are being connected and disconnected from the terminals. Appropriate correction is required. Applicant should carefully review all claims.
The following are proposed amendments to the claims with respect to the features shown by applicant in the Figures that are clearly understood by the examiner, claim objections above outstanding:
Everywhere relay assembly appears change to removable relay assembly, including the dependent claims. Any amendments to the claims to satisfy objections to the above limitations wherein differences between “electrical conductors”, “electrical contacts” and 
--1. (Proposed Amendment) An electromechanical relay, comprising: a housing with a plurality of electrical terminals for connecting electrical conductors to the electromechanical relay, the housing further comprising an opening; 
a removable relay assembly disposed within the housing, the removable relay assembly comprising an electromagnetic coil to disconnect [a pair of electrical contacts when removing the removable relay assembly and to connect [said pair of electrical contacts when said removable relay assembly is disposed within said housing, the removable relay assembly being removable from the housing through the opening in the housing; 
a plurality of disconnect switches, each of the disconnect switches being manually closable to couple the electrical terminals of the housing with corresponding electrical connections of the removable relay assembly, and the disconnect switches being manually openable to electrically disconnect the removable relay assembly from the housing to allow the removable relay assembly to be removed from the housing, each of the disconnect switches comprising an insulated knob connected to a movable contact, the insulated knob being graspable to manually open and close the disconnect switch; 
a data collection cover connected to the housing and enclosing the removable relay assembly within the housing and enclosing the opening in the housing, the data collection cover comprising a plurality of sensing members, each of the sensing members engaging one of the disconnect switches when the disconnect switches are 
wherein the data collection cover comprises an analog-to-digital converter, the analog-to-digital converter receiving an analog signal from the sensing members and converting the analog signal to a digital signal when the data collection cover is connected to the housing. –

Allowable Subject Matter
5.	Claims 1 and 4-22 would be allowable once the objections to the claims and drawings above, along with minor informalities, are overcome.
6.	Applicant' s arguments, see pages 9-12, filed February 11, 2021, with respect to claims 2-3 now incorporated into claim 1 in particular Fancke in view of Wolfe and further in view of Mendoza's disclosure of manual switches would have been obvious. “…However, such an assertion has no merit because the alleged "disconnect switches" in Fancke are actually relays which could not be modified to be manually operable disconnect switches without completely changing the principle of operation in Fancke and making Fancke's relays inoperable” in have been fully considered and are persuasive. 
Conclusion
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866